ON REHEARING.                  [En Banc. December 9, 1938.]
The judgment in this cause was affirmed in a Departmental decision, one judge dissenting. A rehearing was later granted, and, after reargument En Banc, a majority of the court, including the author of the Departmental opinion, have reached the conclusion that the decision therein made was erroneous.
[4] A reconsideration of the record has convinced us that it contains no evidence which would warrant a jury in finding that Norman Lindjord was negligent. In the former opinion, it was held that the case was governed by Bulger v. Yamaoka, 111 Wash. 646,191 P. 786, and Lee v. Independent Dairy, 127 Wash. 622,221 P. 309. In the first of these cases, it appears definitely that there were children playing in the street, and that there was evidence, also, which warranted the jury in finding that, in the use of ordinary care, the driver of the automobile could, or should, have seen the respondent in time to have avoided the collision. In the second case, a driver had parked a milk truck in the street at a place where several children were playing upon the adjacent lots, sidewalks, and parking strips. After making a delivery, he started to back up to the street intersection without giving the warning of a short blast, followed by a long blast, required by the city traffic ordinance then in force. That conduct, of course, constituted negligence per se.
In the instant case, there is no evidence of the violation of any ordinance, and none from which a jury could *Page 411 
find that young Lindjord should have seen the small boy in time to have avoided the collision. It was held, however, in the Departmental opinion, that there was evidence that children were playing in the street, and that this evidence raised a question for the jury as to whether or not Lindjord should have anticipated that a small boy might run out from in front of the parked truck. The decision was placed entirely upon this ground.
We find, upon a reexamination of the record, that, accurately speaking, there is no evidence therein that would have warranted the jury in finding that children were playing in the street. There is evidence which would have warranted the jury in finding that young Lindjord saw, or should have seen, a small boy leave the west side of the street en route to the east side. But it appears that he was traveling upon the crosswalk, and we agree with appellant's contention that there is nothing in the fact that he was crossing the street which should have caused Lindjord to anticipate that a small boy might come out from in front of the truck on the other side.
We are, therefore, constrained to hold that there is no proof that the boy respondent received his injury on account of any negligence of Norman Lindjord. The occurrence must, we feel, be regarded purely as an unfortunate accident. Having arrived at this conclusion, it is unnecessary to review the other questions presented.
The former opinion in this case, and the whole thereof, is set aside and held for naught.
The judgment appealed from is reversed and the cause is ordered dismissed.
STEINERT, C.J., MILLARD, GERAGHTY, and SIMPSON, JJ., concur.
BEALS, J., dissents. *Page 412